COURT
  OF APPEALS
SECOND
  DISTRICT OF TEXAS
FORT
  WORTH
 



 
 
NO. 02-12-00358-CR
NO. 02-12-00359-CR
 
 



GLEN LATEL POWE A/K/A GLEN
  POWE


 


APPELLANT



                                                                                                                             
V.
 



THE
  STATE OF TEXAS


 


STATE



 
 
------------
 
FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION[1]
 
------------
Appellant Glen Latel Powe a/k/a Glen
Powe attempts to appeal from his two convictions, pursuant to plea bargains, for
aggravated robbery with a deadly weapon.  The trial court’s certification of his
right to appeal for each of these convictions states that this “is a
plea-bargain case, and the defendant has NO right of appeal.”
On August 9, 2012, this court
notified appellant about the statement on the trial court’s certifications and
informed him that unless he or any party desiring to continue the appeals filed
with the court, on or before August 20, 2012, a response showing grounds for
continuing the appeals, the appeals may be dismissed.  See Tex. R. App.
P. 25.2(a)(2), (d), 44.3.  We have received no response.  Therefore, we dismiss
these appeals.[2] 
See Tex. R. App. P. 25.2(d), 43.2(f).
 
                                                                             PER
CURIAM
 
 
PANEL:  MCCOY, MEIER, and GABRIEL,
JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  October 11, 2012
 
 

 
 














COURT
  OF APPEALS
SECOND
  DISTRICT OF TEXAS
FORT
  WORTH
 



 
NO. 02-12-00358-CR
 
 



Glen Latel Powe a/k/a Glen
  Powe
 
 
 
v.
 
 
 
The State of Texas


§
 
§
 
§
 
§
 
§


From the 372nd
  District Court
 
of Tarrant County (1271018D)
 
October 11, 2012
 
Per Curiam
 
(nfp)



 
JUDGMENT
          This court has considered
the record on appeal in this case and holds that the appeal should be
dismissed.  It is ordered that the appeal is dismissed.
 
SECOND
DISTRICT COURT OF APPEALS 
 
 
PER CURIAM





 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-12-00359-CR
 
 



Glen Latel Powe a/k/a Glen
  Powe
 
 
 
v.
 
 
 
The State of Texas


§
 
§
 
§
 
§
 
§


From the 372nd
  District Court
 
of Tarrant County (1270995D)
 
October 11, 2012
 
Per Curiam
 
(nfp)



 
JUDGMENT
          This court has considered
the record on appeal in this case and holds that the appeal should be
dismissed.  It is ordered that the appeal is dismissed.
 
SECOND
DISTRICT COURT OF APPEALS 
 
 
PER CURIAM
 




[1]See
Tex. R. App. P. 47.4.


[2]Appellant’s
other appeals in cause numbers 02-12-00356-CR and 02-12-00357-CR remain pending
in this court.